DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 07 December 2021, is acknowledged.  Claims 16-19, 21-27, and 32-36 have been amended.  No claims have been canceled or added.  Claims 1-36 are pending.

Claims 1-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2021.

Claims 16-36 are under consideration.


Information Disclosure Statement
The information disclosure statement filed 07 December 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action. 


Withdrawn Objections/Rejections
The following rejections are withdrawn:
The objection to the specification is withdrawn in view of applicant’s amendment.
The objections to the claims are withdrawn in view of applicant’s amendment.
The rejection of claims 16-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, has been obviated by applicant’s amendments.
The rejection of claims 16-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (enablement), has been obviated in part by applicant’s amendment of claim 16 to recite that the disease is cancer, that the ABP is an antibody or antigen binding fragment thereof defined by a VH and VL pair of sequences, and to remove “preventing”.  Applicant’s arguments regarding the shared functional characteristics of the antibodies with MAB10 is found convincing to obviate the rejection with respect to the breadth of the antibodies recited in the method.




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of enhancing an immune response or treating cancer with the recited anti-TIGIT antibodies in combination with additional prior art protein or peptide based immunotherapeutics, does not reasonably provide enablement for the methods as broadly claimed wherein the additional immunotherapeutic is an administered nucleic acid encoding the immunuotherapeutics.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The rejection of record set forth in the previous office action is incorporated here in full.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The 07 December 2021 claim amendments revised claim 16 to recite that the disease is cancer, that the ABP is an antibody or antigen binding fragment thereof defined by a VH and VL pair of sequences, and to remove “preventing”.   The amendment also clarify the additional immunotherapeutic agents administered as part of the recited method.  Dependent claims were amended for antecedent basis consistent with the amendments to claim 16 and to correct certain informalities or ambiguities.
Applicant argues in the Remarks that the amendments obviate the rejection of record and that the skilled artisan would reasonably expect that, since the anti-TIGIT antibodies alone have activity consistent with treating cancer, additional combination therapies would also have been expected to be effective. 
Applicant's arguments have been carefully considered but are not convincing with 


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16-21 and 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 4, 14, 15, 19, and 20 of U.S. Patent No. 9,713,641 (IDS) in view of US20160176963 (IDS).   
The rejection of record is incorporated here in full.  Applicant’s request to hold the rejection in abeyance is acknowledged. 


Claims 16-21 and 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,507,244 (IDS). 
The rejection of record is incorporated here in full.  Applicant’s request to hold the rejection in abeyance is acknowledged.


Claims 16-21 and 28-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-42 of copending Application No. 16/659,797 (“US2020101158;” IDS) in view of US20160176963 (IDS).  
The rejection of record is incorporated here in full.  Applicant’s request to hold the rejection in abeyance is acknowledged. 



Allowable Subject Matter 
No claim is allowed.  However, removal of the encoding nucleic acid language from claim 16, cancellation of withdrawn claims, and filing of the appropriate terminal disclaimers would together appear to place the application in condition for allowance.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643